DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Vrba et al. (US 2019/0069949; hereinafter Vrba).
Regarding claim 10, Vrba discloses an expandable ultrasound transducer array.  Vrba shows a transducer for an imaging catheter (abstract; fig. 83B-3; par. [0551]-[0552], [0554]) comprising: two or more transducer arrays linked by a shape memory polymer (par. [0551]) configured to undergo one or more shape transitions to adjust an active area of the transducer (see fig. 84A-84E), the active area a cumulative surface area of the two or more transducers arrays facing a same direction (See fig. 84A-E), and a distance between each of the two or more transducer array (See fig. 84A-E), and wherein the shape memory material extends entirely along an azimuth and an elevation direction of the transducer to form a common acoustic layer of the two or more transducer arrays (See fig. 84A-E), the common acoustic layer being one of a common matching layer or a common backing layer of the transducer (See fig. 84A-E).
Regarding claim 11, Vrba discloses the invention substantially as described in the 102 rejection above, furthermore Vrba shows wherein the one or more shape transitions includes a bending of the SMP into a curved shape (see fig. 84B-84E and unbending of the SMP into a planar geometry (see fig. 83A and 83B-3).
Regarding claim 12, Vrba discloses the invention substantially as described in the 102 rejection above, furthermore Vrba shows wherein the transducer is adjusted to a folded configuration when the SMP is bent into the curved shape (see 84D; 85) and to an unfolded configured when the SMP is unbent into a planar geometry (see fig. 83A and 83B-3) and wherein the active area of the transducer is larger in the unfolded configuration than in the folded configuration (see fig. 83A and 83B-3 show when the transducer is unfolded, it has an active area that is larger relative to folded shape).
Regarding claim 13, Vrba discloses the invention substantially as described in the 102 rejection above, furthermore, Vrba shows wherein the active area is increased at least 1.5 times in the unfolded configuration relative to the folded configuration of the transducer (see fig. 84D and 85 when is unfolded configuration compare to when its folded configuration in fig. 83A, 83B-3 and 85).
Regarding claim 14, Vrba discloses the invention substantially as described in the 102 rejection above, furthermore Vrba shows wherein the one or more shape transitions includes a contraction and expansion of the SMP at least in regions of the SMP extending between the two or more transducer arrays and wherein the contraction and expansion occurs along an elevation aperture of the transducer (see fig. 84A-E and 85). 
Regarding claim 16, Vrba discloses the invention substantially as described in the 102 rejection above, furthermore, Vrba shows wherein the SMP includes an additive to allow the SMP to attenuate acoustic signals when the SMP is configured as common backing layer of the transducer (see par. [0551]-[0552], [0554]).
Regarding claim 17, Vrba discloses the invention substantially as described in the 102 rejection above, furthermore, Vrba teaches bendable material is configured as a continuous layer across the entire transducer and forms one of a common matching layer or a common backing layer( see fig. 84A-E and 85).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US 2006/0276711; hereinafter Yuan) in view of Vrba et al. (US 2019/0069949; hereinafter Vrba).
	Regarding claim 1, Yuan discloses a system and methods for imaging with deployable imaging devices.  Yuan shows a deployable invasive device (see abstract; 101 in fig. 3A) comprising: a transducer with a plurality of transducers arrays (see par. [0032]) linked by at least one material (see “coupling member” 150 in par. [0041]; see 150 in fig. 3A), the at least one material is coupled to an edge of each of the plurality of transducers arrays (fig. 2A and 3A shows that coupling member 150 is coupled to the edge of the plurality of transducers arrays), extending away from the plurality of transducer arrays along an azimuth direction outside of an active area of the transducer when is in folded shape (fig. 3A shows that the coupling member 150 does extends away from the arrays along the azimuth direction outside of the active area of the transducer when is in folded shape), and configured to transition the transducer between a first, folded shape (fig. 3A is shows that the transducer arras are in folded shape) and a second, unfolded shape (fig. 3B shows when the transducers are in unfolded shape) in response to one or more stimuli (see par. [0034]-[0039)); wherein in the second, unfolded shape, the plurality of transducer arrays are arranged contiguously with one another without the at least one material positioned in a region between each of the plurality of transducer arrays (see fig. 3A, the coupling member 150 is not in between the plurality of transducer arrays, rather underneath the arrays), the region defined by inner edges of the plurality of transducers arrays and edges of the plurality of transducer arrays perpendicular the azimuth direction (fig. 3A shows that the coupling member 150 the region defined by inner edges of the plurality of transducers arrays and edges of the plurality of transducer arrays perpendicular the azimuth direction), and the active area of the transducer is increased relative to the first, folded shape (fig. 3B shows that the active area of the transducer increased in related to the folded shape which is showed in fig. 3A).
	Furthermore, Yuan  disclose that the coupling member is a flexible membrane (see par. [0040]), but, fails to explicitly state that the material that is linking the transducers arrays is a shape memory material, and that that shape memory material extending away from the plurality of transducers array along the azimuth direction outside of the active area of the transducer when the transducer is unfolded shape. 
Vrba discloses a deployable device.  Vrba shows a deployable invasive device (see fig. 83B; par. [05551-0552], [0554])) comprising transducers arrays linked by at least one shape memory material (see 8305 in fig. 83B; par. [0551-0552], [0554]).  Furthermore In fig. 84A-E and 85, Vrba teaches that that shape memory material extending away from the plurality of transducers array along the azimuth direction outside of the active area of the transducer when the transducer is unfolded and folded shape.
	
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Yuan to replace the coupling member of Yuan with a shape memory material, and that that shape memory material extending away from the plurality of transducers array along the azimuth direction outside of the active area of the transducer when the transducer is unfolded shape, as taught by Vrba, to provide a greater freedom of bending or folding, and provide a larger active array for the ultrasound transducer. 
	Regarding claim 2, Yuan in view of Vrba disclose the invention substantially as described in the 103 rejection above, furthermore, Vrba shows two-way memory polymer (see par. [0551]).
Regarding claim 3, Yuan in view of Vrba disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein at least one shape memory material is positioned along one side of the transducer along the azimuth direction and extending between the edge of each of the plurality of transducer arrays perpendicular to the azimuth direction (see fig. 3A of Yuan).  Vrba also shows wherein at least one shape memory material is positioned along one side of the transducer along the azimuth direction and extending between the edge of each of the plurality of transducer arrays perpendicular to the azimuth direction (see fig. fig. 84A-E and 85 of Vrba).
Regarding claims 4-5, Yuan in view of Vrba  disclose the invention substantially as described in the 103 rejection above, furthermore, Vrba shows wherein the at last one shape memory material is coupled to the edge of each of the plurality of transducer arrays at planar sections of the at least one shape memory material and wherein the planar section are spaced apart from one another by a central section of the at least one shape memory material (see fig. fig. 84A-E and 85 of Vrba).
Regarding claim 6, Yuan in view of Vrba disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein the plurality of transducers arrays includes a first transducer array (see fig. 1b and 3A; see par. [0031]) and second transducer array  (see fig. 1b and 3A; see par. [0031]), each of the first and second transducer array coupled to the at least one coupling member material along the edge perpendicular to the azimuth direction at a same side of the transducer (see fig. 3A of Yuan).  As stated above for claim 1, Vrba teaches the least one shape memory material (see par. [0551]-[0552], [0554]).
Regarding claim 7, Yuan in view of Vrba disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein the plurality of transducers arrays include a first transducer array(see fig. 1b and 3A; see par. [0031]), second transducer array  (see fig. 1b and 3A; see par. [0031]), and a third transducer array (see fig. 3A; par. [0031], [0041]) the second transducer array is positioned between the first and the third transducer arrays (see fig. 3A), and wherein the at least one coupling member includes a first coupling member coupled to the edges of the first and the second transducer arrays perpendicular to the azimuth direction at a first side of the transducer (see fig. 3A of Yuan; par. [0041]) and a second coupling member coupled to the edges of the second and third transducer arrays perpendicular to the azimuth direction at a second side of the transducer (see fig. 3A of Yuan; par. [0041]), the second side opposite of the first side (see fig. 3A).  As stated above for claim 1, Vrba teaches the least one shape memory material (see par. [0551]-[0552], [0554]).
 
Regarding claim 8, Yuan in view of Vrba disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein at least one transducer array is pivoted relative to an adjacent transducer array along a first rotational direction when the transducer is transitioned from the first, folded shape to the second folded shape, unfolded shape (see 346 in fig. 3A; par. [0043]) and wherein the at least one transducer array is more co-planar with the adjacent transducer array in the second unfolded shape (see fig. 3B). 
Regarding claims 9, Yuan in view of Vrba disclose the invention substantially as described in the 103 rejection above, furthermore, Yuan shows wherein at least one transducer array is pivoted in a second rotational direction, opposite of the first rotational direction when the at least one transducer is transitioned from the second, unfolded shape to the first (see fig. 3A; par. [0043]) and wherein the at least one transducer array is aligned and parallel with the adjacent transducer along a vertical axis of the transducer in the first folded shape (see fig. 3A).


Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (US 2019/0069949; hereinafter Vrba), in view of Yuan et al. (US 2006/0276711; hereinafter Yuan).

Regarding claim 15, Vrba discloses the invention substantially as described in the 102 rejection of claim 14 above, furthermore, Vrba shows wherein the SMP is formed of a base polymer with the SMP configured as common matching layer of the transducer (see par. [0551]), but fails to explicitly state that the transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli. 
	Yuan discloses a system and methods for imaging with deployable imaging devices.  Yuan teaches transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli (see par. [0034]-[0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before  the effective filing of the claimed invention, to have utilized the teaching of having the transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli in the invention of Vrba, as taught by Yuan, to be able to easily control the adjustment of the imaging device between deployed and underplayed layouts using electrostatic force. 
Regarding claim 18, Vrba disclsoes the invention substantially as described in the 102 rejection of claim 10 above, but fails to explicitly state that the one or more shape transition of the transducer is in response to different stimuli. 
	Yuan discloses a system and methods for imaging with deployable imaging devices.  Yuan teaches one or more shape transition of the transducer is in response to different stimuli (see par. [0034]-[0039] of Yuan).
	Therefore, it would have been obvious to one of ordinary skill in the art, before  the effective filing of the claimed invention, to have utilized the teaching of having the one or more shape transition of the transducer is in response to different stimuli in the invention of Vrba, as taught by Yuan, to be able to easily control the adjustment of the imaging device between deployed and underplayed layouts using electrostatic force. 


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilser et al. (US 2007/0066902), in view of Yuan et al. (US 2006/0276711; hereinafter Yuan).
Regarding claim 19, Wilser discloses an expandable ultrasound transducer array.  Wilser shows a transducer for a deployable catheter (see par. [0035]; see 20 in fig. 6) comprising: two or more transducer arrays linked by a shape memory polymer configured to contract and expand along an elevation and/or azimuth aperture of the transducer in the regions of the SIMP extending between each of the two or more transducer (see par. [0019]-[0021]; see fig. 1A and 1B) when the two or more transducer arrays are arranged co-planar (see fig. 1A and 5).
But, Wilser fails to explicitly state that the transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli. 
	Yuan discloses a system and methods for imaging with deployable imaging devices.  Yuan teaches transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli (see par. [0034]-[0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before  the effective filing of the claimed invention, to have utilized having the transition of the transducer between folded shape to unfolded shape is in response to one or more stimuli in the invention of Wilser, as taught by Yuan, to be able to easily control the adjustment of the imaging device between deployed and underplayed layouts using electrostatic force. 

Regarding claim 20, Wilser shows a cumulative width of the SMP is less than the elevation and/or the azimuth aperture of the transducer when the SMP contracts (see par. [0026]; see fig. 1A and 5), and wherein the cumulative width is a sum of an extension of the SMP between adjacent transducer arrays across the elevation or azimuth when the two or more transducer arrays are arranged co-planar (see fig. 1A and 5), but fails to explicitly state that the cumulative width of the SMP is less than a threshold percentage 5%, however, it would have been obvious and routine to one of ordinary skill in the art to have utilized the cumulative width of the SMP is less than 5% threshold of the elevation and/or the azimuth aperture of the transducer when the SMP contract since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable size and discover an optimum size involves only routine skill in the art.
Response to Arguments
The previous Double Patent rejection has been withdrawn in view of Terminal Disclaimer filed on 04/12/2022.
The previous rejection under 35 USC 112 (A) of claim 16 has been withdrawn in view of Applicant’s amendment to claim 16.
Upon further consideration and in view of Applicant remarks filed on 04/12/2022, the examiner has withdrawn the previous rejection under 35 USC 112 (A) of claims 14 and 20.
Applicant’s arguments filed on 04/12/2022 with respect to independent claims 1 and 10, pages 9 to middle of page 12, have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/12/2022, with respect to claim 19, bottom of page 12 to middle of page 13, have been fully considered but they are not persuasive.
In response to Applicant’s argument with respect to prior art rejection of claim 19, the Examiner respectfully disagrees.  The Examiner maintains that combined invention of Wilser and Yuan does disclose all the claim limitations set forth in claim 19, particularly expansion and contraction of the SMP between the transducer arrays.  The examiner has relied on prior art Wilser to show a transducer for a deployable catheter (see par. [0035]; see 20 in fig. 6) comprising: two or more transducer arrays linked by a shape memory polymer configured to contract and expand along an elevation and/or azimuth aperture of the transducer in the regions of the SIMP extending between each of the two or more transducer (see par. [0019]-[0021]; see fig. 1A and 1B) when the two or more transducer arrays are arranged co-planar (see fig. 1A and 5).  In par. [0028], WIlser mention that the flexible material 16 can be any material that is flexible and bendable material, such as polymer, rubber, based material or memory metal.  The examiner notes that the flexible and bendable material (such as polymer, rubber, based material or memory metal) would contract and expand when the material is folder or unfolded position.  The Applicant argues that Wilser does not teach that the SMP material can contract and expand and pointed to fig. 5 of Wilser, however, the examiner notes that fig. 5 is a different embodiment of WIlser that discloses the flexible material 16 comprising an electrical connector 18.  The examiner did not relay on figure 5 of Wilser to address the claim limitation of the SMP configured to contract and expand.  Therefore, the Examiner maintains that the combined invention of Wilser and Yuan does disclose all the claim limitations set forth in claim 19, particularly expansion and contraction of the SMP between the transducer arrays.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793